Memorandum:
Defendant appeals from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). Defendant failed to preserve for our review his contention that he was entitled to a downward departure from his presumptive risk level (see People v Clark, 66 AD3d 1366 [2009], lv denied 13 NY3d 713 [2009]; People v Ratcliff, 53 AD3d 1110 [2008], lv denied 11 NY3d 708 [2008]). In any event, we reject that contention inasmuch as “defendant failed to present clear and convincing evidence of special circumstances justifying a downward departure” (People v Regan, 46 AD3d 1434, 1435 [2007]). Present — Scudder, PJ., Centra, Garni, Lindley and Martoche, JJ.